DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrich et al (US 2005/0131390), hereinafter Heinrich, in view of Piron et al (US 2017/0273715), hereinafter Piron.

Regarding claim 9, Heinrich discloses a surgical stapling instrument (Fig. 3), comprising: 
An end effector (Fig. 3, item 317), comprising: 
A first jaw (Fig. 3, first jaw contains staple cartridge 318); 
A second jaw (Fig. 3, second jaw contains anvil 320) movable relative to the first jaw to grasp tissue therebetween; 
An anvil (Fig. 3, item 320); 
A staple cartridge (Fig. 3, item 318) comprising staples deployable into the tissue, wherein the staples are deformable by the anvil (Para. 0092); and 
A sensor (Fig. 3, item M) configured to provide a sensor signal according to a physiological parameter indicative of proximity of the sensor to cancerous tissue (Para. 0081, sensors M are used to determine if the tissue is in condition for stapling); 
(Para. 0127 and 0128) coupled to the sensor, wherein the control circuit is configured to: 
Receive the sensor signal (Para. 0127); 
Determine a value of the physiological parameter based on the sensor signal (Para. 0013); 
Compare the value of the physiological parameter to a predetermined threshold (Para. 0078, 0081); and 
Detect a cancerous tissue based on the comparison of the physiological parameter to the predetermined threshold (Para. 0078-0081, by detecting a change in parameter, ie glucose level or pH level, control circuit detects if the tissue is abnormal, therefore meaning the tissue is cancerous, as defined by Applicant’s specification.  See Para. 0256 of Applicant’s specification, “cancerous tissue” is defined as tissue having higher glucose levels and/or lower pH levels).
Determine a direction to move the end effector (Para. 0078-0081) based on the detected cancerous tissue (Para. 0078-0081, firing is prevented when cancerous tissue is detected) (Under broadest reasonable interpretation, by the controller preventing firing, the controller determines not to move the end effector, which can be interpreted as “a direction”).
	Heinrich is silent about determining a direction to move the end effector, wherein the direction corresponds to moving the end effector away from the cancerous tissue.
	However, Piron teaches a surgical instrument (Fig. 1, item 200) comprising a control circuit (Fig. 1, item 250) configured to determining a direction to move the end effector (Fig. 1, item 104), wherein the direction corresponds to moving the end effector away from an identified parameter (Para. 0063-0083) (Para. 0025).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Heinrich and Piron to modify the device of Heinrich to include programming of determining a direction to move the end effector, as taught by Piron.  A person of 

Regarding claim 10, Heinrich discloses the surgical instrument wherein the control circuit is further configured to generate an alert based on comparing the value of the physiological parameter to a predetermined threshold (Para. 0078).

Regarding claim 11, Heinrich discloses the surgical instrument wherein the control circuit is further configured to prevent deployment of the staples in the event the value of the physiological parameter reaches or crosses the predetermined threshold (Para. 0078).

Regarding claim 12, Heinrich discloses the surgical instrument further comprising a motor (Para. 0071) configured to cause deployment of the staples, wherein the control circuit is further configured to prevent activation of the motor in the event the value of the physiological parameter reaches or crosses the predetermined threshold (Para. 0078).

Regarding claim 13, Heinrich discloses the surgical instrument wherein the physiological parameter is tissue glucose level (Para. 0129).

Regarding claim 14, Heinrich discloses the surgical instrument wherein the physiological parameter is tissue pH level (Para. 0129).

Regarding claim 16, Heinrich discloses a surgical stapling instrument (Fig. 3), comprising: 
An end effector (Fig. 3, item 317), comprising: 
A first jaw (Fig. 3, first jaw contains staple cartridge 318); 
A second jaw (Fig. 3, second jaw contains anvil 320) movable relative to the first jaw to grasp tissue therebetween; 
An anvil (Fig. 3, item 320); 
(Fig. 3, item 318) comprising staples deployable into the tissue, wherein the staples are deformable by the anvil (Para. 0092); and 
A sensor (Fig. 3, item M) configured to provide a sensor signal according to a physiological parameter indicative of proximity of the sensor to cancerous tissue (Para. 0081, sensors M are used to determine if the tissue is in condition for stapling); 
A control circuit (Para. 0127 and 0128) coupled to the sensor, wherein the control circuit is configured to: 
Receive the sensor signal (Para. 0127); 
Determine a value of the physiological parameter based on the sensor signal (Para. 0013); 
Compare the value of the physiological parameter to a predetermined threshold (Para. 0078, 0081); 
Determine a direction to move the end effector (Para. 0078-0081) based on the detected cancerous tissue (Para. 0078-0081, firing is prevented when cancerous tissue is detected) (Under broadest reasonable interpretation, by the controller preventing firing, the controller determines not to move the end effector, which can be interpreted as “a direction”); and
Provide instructions to move the end effector in a predetermined direction away from the cancerous tissue (Para. 0078, by alerting the operator, the control circuit is providing instructions to move the end effector and additionally the components can be adjusted).
Heinrich is silent about determining a direction to move the end effector, wherein the direction corresponds to the physiological parameter changing to be closer to within the predetermined threshold.
	However, as combined above, Piron teaches a surgical instrument (Fig. 1, item 200) comprising a control circuit (Fig. 1, item 250) configured to determining a direction to move the end effector (Fig. 1, item 104), wherein the direction corresponds to a parameter changing to be closer to within a predetermined threshold (Para. 0063-0083) (Para. 0025) (Para. 0119).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Piron further in view of Piron further in view of Balbierz et al (US 2002/0026127), hereinafter Balbierz.

Regarding claim 15, Heinrich does not expressly disclose the surgical instrument wherein the sensor is a Clark-type sensor.
However, Balbierz teaches a surgical instrument (Fig. 1, item 10) wherein the sensor (Fig. 1, item 22) is a Clark-type sensor (Para. 0099).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Heinrich and Balbierz to include a Clark-type sensor on the surgical instrument, as taught by Balbierz.  A person of ordinary skill in the art would have been motivated to make such change in order to accurately record the oxygen level in the tissue, which allows for the control circuit to determine the glucose level of the tissue (Para. 0099).

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s arguments that Heinrich in view of Piron do not teach “determine a direction to move the end effector based on the detected cancerous tissue, wherein the direction corresponds to moving the end effector away from the cancerous tissue”, Examiner disagrees.  Heinrich teaches preventing firing of staples when cancerous tissue is detected (see Para. 0077-0081 of Heinrich), which under broadest reasonable interpretation can mean “determine a direction to move the end effector based on the detected cancerous tissue” because by preventing firing of staples, the user is required to move the end effector such that the sensor detects parameters within the specified threshold.  Additionally, Piron teaches the direction corresponds to moving the end effector away from a specified parameter (see Para. 0025 of Piron).  Therefore, the combination of Heinrich in view of Piron (see above 35 U.S.C. 103 rejection above for further details) teaches all of the claimed limitations of claims 9 and 16 and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731